DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2022 has been entered.
 Response to Amendment/Arguments
In response to the amendment received October 25, 2022
Claims 1 and 6-14 are pending. Claims 2-5 have been cancelled as per applicant’s request.
Applicant’s arguments, filed October 25, 2022 have been fully considered and are persuasive.  Therefore, the previous rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Seo et al. (US 2017/0338461), cited in the Notice of References mailed April 27, 2022. 
Claim Rejections - 35 USC § 102
Claims 1, 6, 9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (US 2017/0338461).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding Claim 1, Seo et al. teaches a separator for a rechargeable battery including a porous substrate and a heat resistance layer on at least one surface of the porous substrate, wherein the heat resistance layer comprises an acryl-based copolymer (Para. [0004]), cyanoethyl polyvinyl alcohol (i.e. a polyvinyl alcohol-based polymer) (Para. [0077[) and an inorganic filler comprising a sheet-shaped particle (i.e. a sheet-shaped inorganic particle) (Para. [0037-0038]), wherein the inorganic filler may be Mg(OH)2, the particle diameter may be 0.3 micrometers to 0.8 micrometers (Para. [0038]), within the claimed particle diameter range, wherein the acryl-based copolymer comprises a unit derived from (meth)acrylic acid, a cyano group-containing unit, and a sulfonate group-containing unit (Para. [0044]), wherein the unit derived from (meth)acrylic acid is included in an amount of about 40 mol% to 55 mol% based on the acryl-based copolymer (Para. [0048]), within the claimed range, the unit derived from (meth)acrylic acid is included in an amount of about 40 mol% to 55 mol% based on the acryl-based copolymer (Para. [0048]), within the claimed range, the unit derived from the sulfonate group-containing unit is included in an amount of about 1 mol% to 20 mol% based on the acryl-based copolymer (Para. [0061]), within the claimed range, and the acryl-based copolymer may be represented by Chemical Formula 11: 


    PNG
    media_image1.png
    368
    691
    media_image1.png
    Greyscale

wherein R11 and R12 are independently hydrogen or a methyl group, R13 and R14 are independently hydrogen or a C1 to C3 alkyl group, L1 and L5 are independently —C(═O)—, —C(═O)O—, —OC(═O)—, —O—, or —C(═O)NH—, L2 and L6 are independently a substituted or unsubstituted C1 to C10 alkylene group, a substituted or unsubstituted C3 to C20 cycloalkylene group, a substituted or unsubstituted C6 to C20 arylene group, or a substituted or unsubstituted C3 to C20 heterocyclic group, x, y, c, and d are independently an integer ranging from 0 to 2, M is an alkali metal such as lithium, sodium, potassium, rubidium, or cesium, and the like, and k, l, m, and n denote a mole ratio of each unit (Para. [0063]), and a substitution degree of the alkali metal may be about 0.5 to 1.0 (Para. [0066]). 
Regarding Claim 6, Seo et al. teaches all of the elements of the current invention in claim 1 as explained above.
Seo et al. further teaches the polyvinyl alcohol based polymer comprises cyanoethyl polyvinyl alcohol (i.e. modified polyvinyl alcohol) (Para. [0077]).
Regarding Claim 9, Seo et al. teaches all of the elements of the current invention in claim 1 as explained above.
Seo et al. further teaches in the heat resistance layer the acryl - based copolymer may be included in an amount of about 1 wt % to about 30 wt %. (Para. [0012]).
Regarding Claim 11, Seo et al. teaches all of the elements of the current invention in claim 1 as explained above.
Seo et al. further teaches the filler (i.e. sheet-shaped inorganic particle) is included in an amount of about 50 wt% to 99 wt% (Para. [0039]).
Regarding Claim 12, Seo et al. teaches all of the elements of the current invention in claim 1 as explained above.
Seo et al. further teaches the thickness of the heat resistance layer is about 0.01 micrometers to 20  micrometers (Para. [0080]).
Regarding Claim 13, Seo et al. teaches all of the elements of the separator for a rechargeable battery in claim 1 as explained above.
Seo et al. further teaches a rechargeable battery comprising a positive electrode, a negative electrode and the separator between the positive and negative electrode (Para. [0093]).
Regarding Claim 14, Seo et al. teaches all of the elements of the separator for a rechargeable battery in claim 1 as explained above.
Seo et al. further teaches the separator has a shrinkage ratio (i.e. thermal shrinkage rate) of less than or equal to about 5% at about 150 degrees Celsius for about 60 minutes (Para. [0082]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2017/0338461) in view of Matsumoto et al. (US 2014/0045031).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding Claim 7, Seo et al. teaches all of the elements of the current invention in claim 1 as explained above.
Seo et al. does not teach a sheet-shaped inorganic particle where the average thickness is about 10 nanometers to about 500 nanometers.
However, Matsumoto et al. teaches a separator (Fig. 1, #3) and a heat-resistant porous film for lithium secondary batteries (i.e. rechargeable batteries) (Para. [0001-0002]), where the heat-resistant porous film contains an organic binder and fine particles (Para. [0022], lines 1-3) wherein the fine particles have a plate-like shape (Para. [0048], lines 1-3) (i.e. sheet-shaped) and comprise inorganic fine particles (i.e. the heat resistance layer comprises sheet-shaped inorganic particles) wherein the ratio of the maximum length to the thickness of the plate-like particle is preferably 10 or more or 50 or less (Para. [0050]), therefore the ratio of maximum length to the thickness of the plate-like particle is 10:1-50:1, and the longer side and the shorter side of the particle may be the same (Para. [0050], lines 9-10). Therefore if particle diameter is 5 micrometers (the particle size is about 0.01 micrometers to about 15 micrometers) (Para. [0052]), maximum length is also 5 micrometers. With a ratio of 10:1, the thickness would be 0.5 micrometers or 500 nanometers, and if the maximum length were 0.1 micrometers, the thickness would be 10 nanometers. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.  See MPEP §2144.05(I). 
The substitution of the inorganic particles as taught by Matsumoto et al., for the inorganic particles of modified Seo et al. would achieve the predictable result of providing heat-resistance to the porous coating layer in a separator for a secondary battery (Para. [0045]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute the inorganic particles as taught by Matsumoto et al., for the inorganic particles of Seo et al., as the substitution would achieve the predictable result of providing heat-resistance to the porous coating layer in a separator for a secondary battery. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Matsumoto et al. further teaches plate-like particles having an aspect ratio of the ratio of the maximum length to the thickness of the plate-like particle, as described above, allows the effect of preventing shorting to be produced more effectively (Para. [0050]).
Regarding Claim 8, Seo et al. teaches all of the elements of the current invention in claim 1 as explained above.
Seo et al. does not teach a sheet-shaped inorganic particle wherein a specific surface area is about 1 m2/g to about 50 m2/g.
However, Matsumoto et al. teaches the fine particles (i.e. sheet-shaped inorganic particle) having a specific surface area of 30 m2/g or less and 1 m2/g or more (Para. [0054]).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.  See MPEP §2144.05(I). 
The substitution of the inorganic particles as taught by Matsumoto et al., for the inorganic particles of modified Seo et al. would achieve the predictable result of providing heat-resistance to the porous coating layer in a separator for a secondary battery.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute the inorganic particles as taught by Matsumoto et al., for the inorganic particles of Seo et al., as the substitution would achieve the predictable result of providing heat-resistance to the porous coating layer in a separator for a secondary battery (Para. [0045]). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Matsumoto et al. further teaches fine particles having a specific surface area larger than 30 m2/g, the organic binder for favorably binding the fine particles together and binding the fine particles and a base material or an electrode together tends to be required more which may cause a battery, when being formed, to have poor output characteristics (Para. [0054]), therefore it is preferable to use the Matsumoto et al. teaching of the plate-like shaped inorganic particles.
Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Seo et al. (US 2017/0338461).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding Claim 10, Seo et al. teaches all of the elements of the current invention in claim 1 as explained above.
	Seo et al. teaches the porous coating layer of the separator wherein the binder polymer includes cyanoethyl polyvinylalcohol (Col. 4, lines 5-6) (i.e. the heat resistance layer comprises a polyvinyl alcohol-based polymer).
Seo et al. does not teach the amount of polyvinyl alcohol-based polymer added. However the Office sets forth that the discovery of the optimum or workable range by routine experimentation is obvious. See MPEP 2144.05(II)(A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./           Examiner, Art Unit 1729

/ULA C RUDDOCK/           Supervisory Patent Examiner, Art Unit 1729